Case 1:18-cv-20864-JLK Document 41 Entered on FLSD Docket 07/24/2019 Page 1 of 2




                           U NITED STA TES DISTR ICT CO U RT
                           SO UTH E RN DISTR ICT O F FLO R IDA
                                    M IAM IDIVISION

                                CASE NO.1:18-CV-20864-JLK

 JOSE VELAZQUEZ,
              Plaintiff,

 Nr.

 GA TOR PARK ,IN C,,

              Defendant.
                            /

   O RD ER D EN YIN G W IT H O UT PREJU DICE DEFEN DA N T 'S M O T IO N IN LIM IN E

        THIS CAUSE isbefore the Courtupon DefendantGatorPark,lnc.'s (fsGatorPark'')
 M otioninLimine(iiM otion'')(D.E.39),filedtimelyonJune8,2019.
       This case arises from alleged injuriesPlaintiffsuffered afterfalling outof an airboat
 whileon a GatorPark tour. ln theinstantM otion,Defendantseeksan orderprohibiting Plaintif

 from thefollowingattrial:(a)makingstatementsofdubiousrelevance(forexample,mentioning
hiswife'smiscarriages)to (tevoke sympathy from ajuryi''(b)Plaintiffhimselfopining on the
operation ofthe airboatwithoutbeing qualitied underDaubertk(c)testifying thatthe airboat
operator did not drive the airboat on the return trip afterthe incident;(d) making various
statementsthatitarguesare inadm issible hearsay,such asa paramedic'sstatementatthe scene

telling Plaintiff thathe idswould feelthis tomorrowi'''(e) encouraging the jury to Sisend a
message''with itsverdict;(9 making reference to Defendant'snotcalling certain witnesses it
deposed;(9 making referenceto Defendant'sinsurance coverage;(h)asking thejurorto Cdput
himselforherselfintheshoesofthelitiganti''(i)tellingjurorstheywould bepersonally affected



                                                                                             I
                                                                                             i
                                                                                             I
                                                                                             1
                                                                                             1
Case 1:18-cv-20864-JLK Document 41 Entered on FLSD Docket 07/24/2019 Page 2 of 2




 bytheoutcomeofthiscase;and(j)introducingevidenceofthegrossamountofmedicat
 expensespaidbyPlaintiffsinsurer.'                                       I
                                                                                               1
                                                                                               -



        TheCourtnotesthatDefendantreliesonPlaintiffsdepositionthroughoutitsMotion,buq
 has notprovided the deposition transcriptto the Courtto review and consider. This would b

 reason enough deny the M otion. M oreover,the Courtfinds the subjectmatters Defendan
 requestsbeprecluded in limineencompassevidencethat(a)may nevercomeup attrial,(b)ifi
 tloescome up attrial,would be subjectto objections,or(c)be admissible attrialifa prope
 predicateislaid.Forthisreason,theCourtfindsthemotion shouldbedeniedwithoutprejudic
 to Defendant'smaking appropriate objections if and when the contested evidence is actuall
 introduced.
                                                                                               1
        Accordingly,itisORDERED,ADJUDGED,and DECREED thatDefendant'sM otio

 in Iwimine (D.E.39)be,and the same is,hereby DENIED withoutprejudice to Defendant's
 righttoraiseappropriateobjectionsifPlaintiffoffersthecontested evidenceattrial.
       It is further O RDERED and ADJUDG ED that Plaintiff's Unopposed M otion fo

Extension ofTime to Respond to M otion in Limine (D.E.40)be,and the same is,hereby
 DENIED asm oot.

       DO NE and ORDERED in Chambers at the James Lawrence King Federal Justice

Buildingand United StatesCourthouse,M iami,Floridathis24th day ofJune,2019.



                                                                   #.> J#ee'.-*
                                                       M ES LA W REN CE K IN G
                                                        ITED STA TES D ISTRICT JU D G
                                                     SOU TH ERN DISTRICT ofFLOR ID
cc:    A IIC ounselofR ecord


lTotheextentPlaintiffstipulatesnotto presentcertain evidenceattrial(seeD,E.39,at4-5),thoseissues
arelnoot,and requireno furtherruling by the Court.




                                                                                               i
